       Case: 1:19-cv-07661 Document #: 3 Filed: 11/20/19 Page 1 of 1 PageID #:8
       U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
                       ATTORNEY APPEARANCE FORM

NOTE: In order to appear before this Court an attorney must either be a member in good
standing of this Court’s general bar or be granted leave to appear pro hac vice as provided for
by Local Rules 83.12 through 83.14.

In the Matter of                                                        Case Number:               19-cv-7661
Steven Hernandez, Plaintiff
vs.
BCS Financial Corporation


AN APPEARANCE IS HEREBY FILED BY THE UNDERSIGNED AS ATTORNEY FOR:
Plaintiff, Steven Hernandez




NAME (Type or print)
Vincent B. Browne
SIGNATURE (Use electronic signature if the appearance form is filed electronically)
           s/Vincent B. Browne
FIRM
        Kent M. Lucaccioni, Ltd.
STREET ADDRESS         20 South Clark Street, Ste. 1700

CITY/STATE/ZIP
                 Chicago, Illinois 60603
ID NUMBER (SEE ITEM 3 IN INSTRUCTIONS)                  TELEPHONE NUMBER
6242593                                                 (312) 425-0401

ARE YOU ACTING AS LEAD COUNSEL IN THIS CASE?                         YES       NO     x

ARE YOU ACTING AS LOCAL COUNSEL IN THIS CASE?                        YES   G              NO   x

ARE YOU A MEMBER OF THIS COURT’S TRIAL BAR?                          YES X NO


IF THIS CASE REACHES TRIAL, WILL YOU ACT AS THE TRIAL ATTORNEY?                           YES   x     NO   G

IF THIS IS A CRIMINAL CASE, CHECK THE BOX BELOW THAT DESCRIBES YOUR STATUS.

RETAINED COUNSEL G                APPOINTED COUNSEL G
